      Case 3:19-cv-04926-RV-HTC Document 9 Filed 04/30/20 Page 1 of 2
                                                                          Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

PAULA DEAN BENSON,

      Plaintiff,

v.                                                 Case No. 3:19cv4926-RV-HTC

JANICE RICKETSON and
JULIE GAITHER,

     Defendants.
__________________________/

                                     ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 27, 2020. (Doc. 7). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections (Doc.

8).

      Having considered the Report and Recommendation, and the objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:
       Case 3:19-cv-04926-RV-HTC Document 9 Filed 04/30/20 Page 2 of 2
                                                                     Page 2 of 2


      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915(e).

      3.     The clerk is directed to close the file.

      DONE AND ORDERED this 30th day of April, 2020.



                                 /s/ Roger Vinson                /
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv4926-RV-HTC
